El Juez Presidente Señou del Tobo,
emitió la opinión del tribunal.
La sentencia apelada en este caso se dictó sobre las ale-gaciones. La demanda es larga y confusa. Fue exeepeio-nada por falta de hechos suficientes para constituir una cansa de acción. T la excepción fné declarada con lugar, quedando convertida luego la resolución en sentencia.
Desentrañados los hechos, consta que Hernández Mena, el demandante, era dueño de un solar con una casa y varias otras construcciones situado en Santurce, P. R.; que el solar y la casa fueron vendidos en pública subasta al de-mandado Lecumberri en un pleito en cobro de pesos que se siguió contra el demandante Hernández Mena; que Lecum-berri demandó en desahucio al ocupante de la finca Ru-perto Fuentes; que el demandante pidió intervenir en el pleito de desahucio y no se le permitió, y que el deman-dante alega que ha sido despojado de su propiedad injus-tamente ocasionándosele perjuicios que fija en cinco mil dólares.
Los fundamentos de la sentencia apelada fueron que el demandante carecía de acción para solicitar la nulidad del pleito de desahucio en el que no era parte ni se le permi-tió intervenir, no pndiendo afectarle en modo alguno la sentencia dictada; que en la misma demanda se alega. que *658■los bienes de que se trata son propiedad de Lecumberri por títnlo procedente del propio demandante, y qne la ac-ción de daños y perjuicios era improcedente porque corres-pondería en todo caso al dueño y el dueño lo era Lecum-berri.
El alegato del apelante no contiene un señalamiento se-parado de errores y es tan confuso como la demanda. Lo hemos leído no obstante cuidadosamente y no destruye los fundamentos de la corte basados en los últimos hechos que resultan de la demanda misma, despojada de sus alegacio-nes dudosas, contradictorias o ininteligibles.

Debe confirmarse la sentencia recurrida.